Exhibit 10.27

 

 

SEAGATE DEFERRED COMPENSATION PLAN

 

Amended and Restated as of January 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

Account

2

1.2

Base Salary

2

1.3

Beneficiary

3

1.4

Board of Directors

3

1.5

Code

3

1.6

Committee

3

1.7

Company

3

1.8

Company Contributions

3

1.9

Compensation

3

1.10

Director

3

1.11

Directors Fees

3

1.12

Disability

3

1.13

Distributable Amount

3

1.14

Distribution Event

4

1.15

Election Period

4

1.16

Eligible Employee

4

1.17

Employee

4

1.18

Fund

4

1.19

Investment Return

4

1.20

Maxtor Account

4

1.21

Participant

5

1.22

Participating Company

5

1.23

Payment Commencement Date

5

1.24

Plan

6

1.25

Plan Year

6

 

 

 

ARTICLE II

PARTICIPATION

6

 

 

 

2.1

Participation

6

 

 

 

ARTICLE III

DEFERRAL ELECTIONS

6

 

 

 

3.1

Elections to Defer Compensation

6

3.2

Company Contributions

8

3.3

Investment Elections

8

 

 

 

ARTICLE IV

ACCOUNTS

8

 

 

 

4.1

Participant Accounts

8

4.2

Maxtor Accounts

9

 

 

 

ARTICLE V

VESTING

9

 

 

 

5.1

Account

9

 

 

 

ARTICLE VI

GENERAL DUTIES

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.1

Trustee Duties

10

6.2

Remittance of Contributions

10

6.3

Department of Labor Determination

10

 

 

 

ARTICLE VII

DISTRIBUTIONS

10

 

 

 

7.1

Distribution Options

10

7.2

Distribution due to Termination of Employment or Long-Term Disability

11

7.3

Scheduled and Unscheduled In-Service Withdrawals

12

7.4

Unforeseeable Emergency

14

7.5

Section 162(m) Limitation

14

7.6

Inability to Locate Participant

15

 

 

 

ARTICLE VIII

ADMINISTRATION

15

 

 

 

8.1

Committee

15

8.2

Committee Action

15

8.3

Powers and Duties of the Committee

15

8.4

Additional Powers of the Committee

16

8.5

Construction and Interpretation

17

8.6

Information

17

8.7

Compensation, Expenses and Indemnity

17

8.8

Quarterly Statements

17

 

 

 

ARTICLE IX

CLAIMS PROCEDURE

17

 

 

 

9.1

Claim for Benefits

17

9.2

Notice of Denial

18

9.3

Review of Claim

18

9.4

Decision After Review

18

9.5

Legal Action

19

9.6

Discretion of the Committee

19

 

 

 

ARTICLE X

MISCELLANEOUS

19

 

 

 

10.1

Unsecured General Creditor

19

10.2

Restriction Against Assignment

19

10.3

Withholding

19

10.4

Amendment, Modification, Suspension or Termination

19

10.5

Governing Law

20

10.6

Receipt or Release

20

10.7

Payments on Behalf of Persons under Incapacity

20

10.8

No Employment Rights

20

10.9

Headings, etc.

21

10.10

Liability Between Company and Participating Companies

21

 

 

 

EXHIBIT “A” PARTICIPATING COMPANIES

i

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

EXHIBIT “B” MAXTOR CORPORATION EXECUTIVE DEFERRED

 

COMPENSATION PLAN

ii

 

iii

--------------------------------------------------------------------------------


 

SEAGATE DEFERRED COMPENSATION PLAN

 

This Seagate Deferred Compensation Plan (the “Plan”), is hereby amended and
restated effective as of January 1, 2010 (the “Effective Date”) by Seagate US
LLC, (the “Company”) and the Participating Companies (see Sections 1.7 and 1.22)
for the purpose of providing supplemental retirement benefits.

 

RECITALS

 

1.             The Company previously established the Plan for the benefit of
the members of the Board of Directors of the Company or Participating Companies,
and for a select group of management or highly compensated employees of the
Company and Participating Companies.

 

2.             Under the Plan, the Company and each Participating Company is
obligated to pay vested accrued benefits to the Plan participants and their
beneficiaries, to the extent applicable, from the general assets of the Company
and each Participating Company.

 

3.             The Company established an irrevocable trust (hereinafer called
the “Trust”) by entering into a trust agreement (the “Trust Agreement”) with
Wells Fargo Bank, N.A., as trustee (the “Trustee”).

 

4.             The Company and each Participating Company contribute to the
Trust assets that shall be held therein and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.

 

5.             The Company and each Participating Company intend that amounts
contributed to the Trust (and the earnings thereon) shall be used by the Trustee
to satisfy the respective liabilities of the Company and each Participating
Company under the Plan with respect to each Plan participant for whom an Account
has been established and such utilization shall be in accordance with the
procedures set forth herein.

 

6.             The Company intends that the Trust be a “grantor trust” with the
principal and income of the Trust treated as assets and income of the Company
and each Participating Company, as applicable, for federal and state income tax
purposes.

 

7.             The Company and each Participating Company intend that their
respective share of the assets of the Trust shall at all times be subject to the
claims of the general creditors of the Company and each Participating Company,
as applicable, as provided in the Trust Agreement.

 

8.             The Company and each Participating Company intend that the
existence of the Trust shall not alter the characterization of the Plan as
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and shall not be construed to provide income to Plan
participants under the Plan prior to actual payment of the vested accrued
benefits thereunder.

 

9.             The Company acquired Maxtor Corporation (“Maxtor”) on May 19,
2006. In furtherance of this acquisition the Company amended and restated the
Plan on September 17, 2007 for the sole purpose of incorporating the terms of
the Maxtor Corporation Executive

 

--------------------------------------------------------------------------------


 

Deferred Compensation Plan (the “Maxtor Plan”), attached hereto as Exhibit B,
with and into the Plan. The Plan shall maintain separate accounts on behalf of
members of the Maxtor Plan who transfer to and participate in this Plan. The
Committee shall maintain and credit amounts deferred under this Plan and the
Maxtor Plan, respectively, and amounts payable thereunder shall be governed by
their respective plans. No contributions made pursuant to the terms of the Plan
shall be allocated to any of the separate accounts set up as a result of the
combination of the Maxtor Plan with the Plan.

 

10.           The Company bifurcated the Plan terms into two documents when the
Company amended and restated the Plan to comply with the provisions of
Section 409A of the Code (“Code Section 409A”).  This document contains the Plan
terms for deferral amounts that are not subject to Code Section 409A (the
“Grandfathered Terms”).  The Plan terms as amended and restated to comply with
the Code Section 409A (the “409A Terms”) are provided in a separate document. 
The Grandfathered Terms apply to amounts deferred under the Plan (including the
Maxtor Plan) that were both earned and vested prior to January 1, 2005 and any
earnings attributable thereto.  The 409A Terms apply to amounts deferred under
the Plan (including the Maxtor Plan) that were earned or vested after
December 31, 2004 and any earnings attributable thereto.  In addition, the
Committee maintains separate accounts for amounts subject to the Grandfathered
Terms and the 409A Terms, and amounts credited to those accounts will be
governed by the Grandfathered Terms and the 409A Terms as appropriate.  In no
event shall amounts subject to the Grandfathered Terms be aggregated with
amounts subject to the 409A Terms, except to the extent permitted by Code
Section 409A.

 

11.           The Company wishes to amend and restate the Grandfathered Terms of
the Plan to accurately reflect the Company’s consistent interpretation and
administration of the Grandfathered Terms.

 

NOW THEREFORE, the Company hereby amends and restates the Grandfathered Terms of
the Plan as follows:

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below:

 

1.1           Account. “Account” means, for each Participant, the bookkeeping
account maintained by the Committee that is credited with amounts equal to
(a) the portion of the Participant’s Compensation that he or she elects to
defer, (b) Company Contributions, if any, made to the Plan for the Participant’s
benefit, and (c) adjustments to reflect deemed earnings pursuant to Subsection
4.1(c). “Account” does not include a Participant’s Maxtor Account.

 

1.2           Base Salary. “Base Salary” means the Employee’s base salary for
the Plan Year. Base Salary excludes any other form of compensation such as
restricted stock, proceeds from stock options or stock appreciation rights,
severance payments, moving expenses, car or other

 

2

--------------------------------------------------------------------------------


 

special allowance, or any other amounts included in an Eligible Employee’s
taxable income that is not compensation for services.

 

1.3           Beneficiary. “Beneficiary” or “Beneficiaries” means the
beneficiary or beneficiaries last designated in writing by a Participant in
accordance with procedures established by the Committee from time to time to
receive the benefits specified hereunder in the event of the Participant’s
death. No Beneficiary designation shall become effective unless and until it is
filed with the Committee during the Participant’s lifetime.

 

1.4           Board of Directors. “Board of Directors” or “Board” means the
Board of Directors of the Company and each Participating Company.

 

1.5           Code. “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a section of the Code includes such section and any comparable
section or sections of any future legislation that amends, supplements or
supersedes such section.

 

1.6           Committee. “Committee” means the Committee appointed by the Board
of Directors of the Company to administer the Plan in accordance with
Article VIII.

 

1.7           Company. “Company,” on and until July 16, 2000, means Seagate
Technology, Inc., any successor corporation, any entity that is directly or
indirectly controlled by Seagate Technology, Inc., or any entity in which
Seagate Technology, Inc., has a significant equity or investment interest, as
determined by the Committee from time to time, in its sole and absolute
discretion. After July 16, 2000, “Company” means Seagate US LLC, any successor
corporation, any entity that is directly or indirectly controlled by Seagate US
LLC, or any entity in which Seagate US LLC has a significant equity or
investment interest, as determined by the Committee from time to time, in its
sole and absolute discretion.

 

1.8           Company Contributions. “Company Contributions” is defined in
Section 3.2.

 

1.9           Compensation. “Compensation” means the Base Salary, Commissions,
Bonuses and/or Directors Fees that the Participant earns for services rendered
to the Company or a Participating Company.

 

1.10         Director. “Director” means a member of the Board.

 

1.11         Directors Fees. “Directors Fees” means the annual cash fees paid by
the Company or a Participating Company, including retainer fees, committee fees
and meeting fees, to Directors as compensation for serving on a Board.

 

1.12         Disability. “Disability” means total and permanent disability
within the meaning of the Company’s long-term disability plan.

 

1.13         Distributable Amount. “Distributable Amount” means the amount
credited to a Participant’s Account less any amounts previously distributed (or
deemed distributed or forfeited) to that Participant. Such amount shall be
valued on the last day of the calendar quarter immediately preceding the date on
which the Participant is to receive a distribution under Article 

 

3

--------------------------------------------------------------------------------


 

VII or as soon as administratively practicable thereafter, as determined in the
sole and absolute discretion of the Committee.

 

1.14         Distribution Event. “Distribution Event” means, with respect to
each Participant, (a) the Participant’s termination of employment with the
Company or a Participating Company or termination of service on the Board of the
Company or a Participating Company, in the case of a Director (if the Director
is also an employee, then such termination shall be the later of termination of
employment or service on a Board) for any reason, including Retirement, death or
Disability, or (b) a specific date, if specified by the Participant pursuant to
Article VII. A Participant’s Distribution Event election shall be made in
writing at such time, on such form and subject to such procedures as the
Committee may, in its sole and absolute discretion, specify from time to time.
Notwithstanding the foregoing, a Distribution Event will not be deemed to have
occurred if a Participant transfers employment from one Participating Company
and becomes employed by another Participating Company without any intervening
employment. For purposes of this Plan, on and after November 4, 2002, a
Participant who is an employee of XIOtech Corporation, or any successor employer
(“XIOtech”) shall be considered to have had a termination of employment only
upon his or her termination from employment with XIOtech (and all other
Companies and Participating Companies), and shall not be considered to have had
a termination of employment solely as a result of XIOtech Corporation’s ceasing
to be a Company, or effective as of December 31, 2002, a Participating Company.

 

1.15         Election Period. “Election Period” means (a) for Employees who are
Eligible Employees as of July 1, 2000, the period ending June 16, 2000; (b) for
Employees who initially become Eligible Employees or Directors after June 16,
2000, within sixty (60) days after being notified by the Committee of their
eligibility; otherwise (c) no later than the due date for the enrollment forms
of the year prior to the year the Compensation is paid.

 

1.16         Eligible Employee. “Eligible Employee” means an Employee who is in
a select group of management or highly compensated Employees including, without
limitations, (i) all vice presidents or equivalent positions (or other
high-level technical positions) and above, and (ii) effective as of January 1,
2003, all Employees whose rate of base pay is $125,000 or more at the
commencement of the relevant Election Period, as determined by the Committee, in
its sole and absolute discretion.

 

1.17         Employee. “Employee” means a common-law employee of the Company or
a Participating Company regularly performing services in the United States.

 

1.18         Fund. “Fund” or “Funds” means one or more of the investment funds
selected by the Committee pursuant to Section 3.3.

 

1.19         Investment Return. “Investment Return” means, for each Fund, an
amount equal to the pre-tax rate of gain or loss on the assets of such Fund (net
of applicable fund and investment charges) during each valuation period, but not
less frequently than monthly.

 

1.20         Maxtor Account. “Maxtor Account” means, consistent with the terms
of the Maxtor Plan, attached hereto as Exhibit B, for each Participant who
previously participated in the Maxtor Plan, the bookkeeping account maintained
by the Committee that is credited with

 

4

--------------------------------------------------------------------------------


 

amounts equal to (a) the portion of the Participant’s compensation that he or
she elected to defer thereunder, (b) contributions, if any, made by Maxtor to
the Plan for the Participant’s benefit under the Maxtor Plan, and
(c) adjustments to reflect deemed earnings under the Maxtor Plan.

 

1.21                           Participant. “Participant” means any Eligible
Employee or Director who elects to defer Compensation in accordance with
Section 3.1, and any other individual with respect to whom an Account is
maintained under this Plan.

 

1.22                           Participating Company. “Participating Company”
means each unrelated employer that the Committee and such employer agree shall
be a participating employer in the Plan. Specifically, as a result of that
certain Stock Purchase Agreement by and among Suez Acquisition Company (Cayman)
Limited, Seagate Technology, Inc. and Seagate Software Holdings, Inc., dated as
of March 29, 2000 (the “Stock Purchase Agreement”), and that certain Agreement
and Plan of Merger and Reorganization by and among Veritas Software Corporation,
Victory Merger Sub, Inc., and Seagate Technology, Inc., dated as of March 29,
2000 (the “Merger Agreement”), portions of the business of the Company may be
owned by entities unrelated to the Company. In such case, it is the intention of
the Company that such unrelated employers may continue to participate in this
Plan and the related Trust and own a pro rata interest in the assets of the
Trust and be responsible for the related liabilities of the Plan (as determined
on the books of the respective employers); provided, however, that both the
Committee and the unrelated employer agree to such participation in this Plan
and the related Trust. The Committee has sole and absolute discretion to
discontinue a Participating Company’s eligibility to participate in the Plan. In
accordance with Section 1 of Schedule 1.3 of that certain Transitional Services
Agreement (the “TSA”) between Seagate Technology LLC, and XIOtech Corporation, a
Minnesota corporation (“XIOtech”), and dated November 4, 2002, “Participating
Company” shall include XIOtech for the period beginning November 4, 2002 and
ending on December 31, 2002.

 

1.23                           Payment Commencement Date. “Payment Commencement
Date” means as soon as administratively possible after either:

 

(i)            the first day of the month following the end of the calendar
quarter in which the Participant has a Distribution Event, or

 

(ii)           the January 1st most closely following the date on which the
Participant has a Distribution Event.

 

A Participant’s Payment Commencement Date under this Section 1.23 with respect
to any amounts distributed to such Participant under this Plan shall be the date
referred to in either Section 1.23(i) or (ii) above, based on the Participant’s
initial distribution election under Section 7.1 with respect to such amounts, or
as subsequently changed by the Participant pursuant to an election that occurs
at least one year prior to the date on which the Participant has a Distribution
Event.

 

If a Participant has not elected a Payment Commencement Date under this
Section 1.23, the Payment Commencement Date shall be as soon as administratively
possible after the first day of the month following the end of the calendar
quarter in which the Participant has a Distribution Event.

 

5

--------------------------------------------------------------------------------


 

1.24                           Plan. “Plan” means the Seagate Deferred
Compensation Plan, as set forth herein, now in effect, or as amended from time
to time.

 

1.25                           Plan Year. “Plan Year” means (a) July 1, 2000
through December 31, 2000, and (b) each subsequent calendar year.

 

ARTICLE II

 

PARTICIPATION

 

2.1                                 Participation. An Eligible Employee or
Director shall become a Participant in the Plan by electing to defer a portion
of his or her Compensation in accordance with Section 3.1.

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1                                 Elections to Defer Compensation.

 

(a)                                  Election Period. Each Eligible Employee or
Director may elect to defer Compensation by filing an election with the
Committee that conforms to the requirements of this Section, on a form approved
by the Committee, no later than the last day of his or her Election Period.

 

(b)                                 General Rule. The amount of Compensation
that an Eligible Employee or Director may elect to defer is as follows:

 

(1)           Any whole percentage of Base Salary up to seventy-five percent
(75%);

 

(2)           Any whole percentage of Bonuses up to one hundred percent (100%);

 

(3)           Any whole percentage of Commissions up to one hundred percent
(100%); and/or

 

(4)           Any whole percentage of Directors Fees up to one hundred percent
(100%);

 

provided, however, that no election shall be effective to reduce the
Compensation paid to an Eligible Employee for a calendar year to an amount that
is less than the amount necessary to pay (i) applicable employment taxes (e.g.,
FICA, hospital insurance) payable with respect to amounts deferred hereunder,
(ii) amounts necessary to satisfy any other benefit plan withholding
obligations, (iii) any resulting income taxes payable with respect to
Compensation that cannot be so deferred, and (iv) any amounts necessary to
satisfy any wage garnishment or similar type obligations.

 

6

--------------------------------------------------------------------------------


 

(c)           Minimum Deferrals. For each Plan Year during which the Eligible
Employee or Director is a Participant, the minimum Compensation that may be
deferred shall be Five Thousand Dollars ($5,000). The minimum deferral
requirement for Participants joining the Plan mid-year will be pro-rated based
upon the number of months remaining in the Plan Year.

 

(d)           Effect of Initial Election to Defer Base Salary, Bonuses,
Commissions and/or Directors Fees. An election to defer Base Salary, Bonuses,
Commissions and/or Directors Fees made during an initial Election Period shall
be effective as to Base Salary, Bonuses, Commissions and/or Directors Fees paid
beginning with the first pay period beginning after July 1, 2000 (or such later
date for Employees who first become eligible to participate in the Plan after
June 16, 2000), and for each subsequent Election Period, the first pay period of
the following calendar year.

 

(e)           Duration of Base Salary and/or Directors Fees Deferral Election.
An election to defer Base Salary and/or Directors Fees made under Subsection
3.1(a) or 3.1(g) shall remain in effect for the entire Plan Year for which the
election is effective, notwithstanding any change in the Participant’s Base
Salary or Directors Fees, until modified or terminated as provided in this
Subsection 3.1(e) or 3.1(h) below. Subject to the minimum deferral requirement
of Subsection 3.1(c), the percentage of Base Salary and/or Directors Fees
designated by the Participant for deferral may only be increased, decreased or
terminated by filing a new election, in accordance with the terms of this
Section, with the Committee during the Participant’s Election Period. A
Participant’s deferral election shall terminate with respect to future Base
Salary and/or Directors Fees as provided in Subsection 3.1(h) below or, if
earlier, upon the Participant ceasing to be an Eligible Employee and/or
Director.

 

(f)            Duration of Bonuses and/or Commissions Deferral Election. An
election to defer Bonuses and/or Commissions made under Subsection 3.1(a) or
3.1(g) shall remain in effect for the entire Plan Year for which that election
is made, notwithstanding any change in the Participant’s Bonuses or Commissions,
until modified or terminated as provided in this Subsection 3.1(f) or
3.1(h) below. Subject to the minimum deferral requirement of Subsection 3.1(c),
the percentage of Bonuses and/or Commissions designated by the Participant for
deferral may only be increased, decreased or terminated by filing a new
election, in accordance with the terms of this Section, with the Committee
during the Participant’s Election Period. A Participant’s deferral election
shall terminate with respect to future Bonuses and/or Commissions as provided in
Subsection 3.1(h) below or, if earlier, upon the Participant ceasing to be an
Eligible Employee or Director.

 

(g)           Elections Other than Elections During the Initial Election Period.
Any Eligible Employee or Director who fails to elect to defer Compensation
during his or her initial Election Period may subsequently become a Participant,
and any Eligible Employee or Director who has terminated a prior deferral
election may again elect to defer Compensation, by filing an election, on a form
and in a manner approved by the Committee, to defer Compensation as described in
Subsection 3.1(b) above during the Election Period. An election to defer
Compensation will be effective for Base Salary,

 

7

--------------------------------------------------------------------------------


 

Bonuses, Commissions and/or Directors Fees paid beginning with the first pay
period beginning on and after the next succeeding Plan Year.

 

(h)           Termination of Deferral Election. Notwithstanding the foregoing, a
Participant may, at any time, terminate his or her deferral election with
respect to Base Salary and/or Directors Fees not yet paid; Deferral elections
for deferral of Bonuses and Commissions may not be terminated during the Plan
Year for that Plan Year. A Participant who so terminates his or her deferral
election may again defer Base Salary and/or Bonuses (as applicable) by timely
filing an election for a subsequent Plan Year; provided, however, that a
Participant who terminates his or her deferral election for a Plan Year and who
has not, with respect to such Plan Year, met the minimum deferral requirement of
Subsection 3.1(c), shall receive a refund of any amounts deferred for such Plan
Year (adjusted for gains or losses) after the end of such Plan Year.

 

3.2                                 Company Contributions. The Company and each
Participating Company may make discretionary contributions to the Accounts of
one or more Participants at such times and in such amounts as each such Board
may determine; subject to approval by the Company, in its sole and absolute
discretion.

 

3.3                                 Investment Elections. The Committee may, in
its sole and absolute discretion, provide each Participant with a list of
investment funds available for hypothetical investment, and the Participant may
designate, in a manner specified by the Committee, one or more Funds that his or
her Account will be deemed to be invested in for purposes of determining the
amount of earnings to be credited to that Account. The Committee may, from time
to time, in its sole and absolute discretion, change the investment funds. The
Investment Return of each such commercially available fund shall be used to
determine the amount of earnings to be credited to Participants’ Accounts under
Subsection 4.1(c). In making the designation pursuant to this Section, the
Participant may specify that all or any one percent (1%) multiple of his or her
Account be deemed to be invested in one or more of the Funds offered by the
Committee. Subject to such limitations and conditions as the Committee may
specify, a Participant may change the designation made under this Section each
business day, in such manner and at such time or times as the Committee shall
specify from time to time. If a Participant fails to elect a Fund under this
Section or if the Committee does not provide such Participant with a List of
Funds pursuant to this Section, then the Participant shall be deemed to have
elected a money market or similar fund. The Company may, but need not, acquire
investments corresponding to those designated by the Participants hereunder, and
it is not under any obligation to maintain any investment it may make. Any such
investments, if made, shall be Company (or if applicable, each Participating
Company) property in which no Participant shall have any interest.

 

ARTICLE IV

 

ACCOUNTS

 

4.1                                 Participant Accounts. The Committee shall
establish and maintain an Account for each Participant under the Plan. Each
Participant’s Account may be further divided into separate subaccounts
(“investment fund subaccounts”), corresponding to investment Funds elected by
the Participant pursuant to Section 3.3 or as otherwise determined by the
Committee to be necessary

 

8

--------------------------------------------------------------------------------


 

or appropriate for proper Plan administration. A Participant’s Account shall be
credited as follows:

 

(a)           As of the date on which a payroll withholding is made for a
Participant, or as soon as administratively practicable thereafter, the
Committee shall credit the investment fund subaccounts of that Participant’s
Account with an amount equal to Base Salary and/or Directors Fees deferred by
the Participant during each such pay period in accordance with the Participant’s
election; that is, the portion of the Participant’s deferred Base Salary and/or
Directors Fees that the Participant has elected to be deemed to be invested in a
certain type of investment Fund shall be credited to the investment fund
subaccount corresponding to that investment Fund.

 

(b)           As of the date on which each Bonus and/or Commission would have
been paid, or as soon as administratively practicable thereafter, the Committee
shall credit the investment fund subaccounts of the Participant’s Account with
an amount equal to the portion of the Bonus and/or Commission deferred by the
Participant’s election; that is, the portion of the Participant’s deferred Bonus
and/or Commission that the Participant has elected to be deemed to be invested
in a certain type of investment Fund shall be credited to the investment fund
subaccount corresponding to that investment Fund.

 

(c)           As soon as administratively practicable after the last day of the
Plan Year or such earlier time or times as the Committee may determine, the
Committee shall credit the investment fund subaccounts of the Participant’s
Account with an amount equal to the portion, if any, of any Company Contribution
made to or for the Participant’s benefit in accordance with Section 3.3; that
is, the portion of the Participant’s Company Contribution, if any, that the
Participant has elected to be deemed to be invested in a certain type of
investment Fund shall be credited to the investment fund subaccount
corresponding to that investment Fund.

 

(d)           At such time or times as the Committee may determine, but not less
frequently than monthly, each investment fund subaccount of a Participant’s
Account shall be credited with earnings in an amount equal to that determined by
multiplying the balance credited to such investment fund subaccount as of the
last day of the preceding valuation period by the Investment Return for the
corresponding Fund selected by the Committee.

 

4.2                                 Maxtor Accounts. The Committee shall
maintain and credit Maxtor Accounts separately from Accounts established under
this Section 4.1. The Committee shall maintain and credit Maxtor Accounts
consistent with the Maxtor Plan, attached hereto as Exhibit B.

 

ARTICLE V

 

VESTING

 

5.1                                 Account.

 

(a)           Compensation Deferrals. A Participant’s Account attributable to
Compensation deferred by a Participant pursuant to the terms of this Plan,
together with

 

9

--------------------------------------------------------------------------------


 

any amounts credited to the Participant’s Account under Section 4.1 with respect
to such deferrals, shall be one hundred percent (100%) vested at all times.

 

(b)           Company Contributions. The value of a Participant’s Account
attributable to any Company Contributions pursuant to Section 3.2 shall vest at
such time or times as the Company (or each Participating Company with the
approval of the Company), shall specify in connection with any such
contributions. Unless otherwise specified, Participants shall be one hundred
percent (100%) vested in such amounts together with any amounts credited to the
Participants.

 

(c)           Maxtor Accounts. All amounts credited to a Maxtor Account shall be
one hundred percent (100%) vested at all time, together with any earnings
credited thereon.

 

ARTICLE VI

 

GENERAL DUTIES

 

6.1                                 Trustee Duties. The Trustee shall manage,
invest and reinvest the Trust Fund as provided in the Trust Agreement. The
Trustee shall collect the income on the Trust Fund, and make distributions
therefrom, all as provided in this Plan and in the Trust Agreement.

 

6.2                                 Remittance of Contributions. While the Plan
remains in effect, the Company and each Participating Company shall make
contributions to the Trust Fund at least once each quarter. As soon as
administratively practicable after the close of each Plan quarter, the Company
and each Participating Company shall make an additional contribution
constituting their respective share to the Trust Fund to the extent that
previous contributions to the Trust Fund for the current Plan quarter are less
than the total of the Compensation deferrals made by each Participant plus
Company Contributions, if any, accrued as of the close of the current Plan
quarter.

 

6.3                                 Department of Labor Determination. In the
event that any Participants are found to be ineligible, that is, not members of
a select group of management or highly compensated employees, according to a
determination made by the Department of Labor, the Committee may take whatever
steps it deems necessary, in its sole and absolute discretion, to equitably
protect the interests of the affected Participants.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1                                 Distribution Options. Each Participant may
elect to receive his or her deferrals (and earnings thereon either at
termination, Disability or at a specified date while employed (““Scheduled
In-Service Withdrawals”), subject to the provisions of this Article VII,
provided, however, that distributions of the Maxtor Accounts shall be paid
pursuant to the terms of the Maxtor Plan as set forth in Exhibit B. The
Participant may make separate distribution elections for each Plan Year’s
deferrals (and earnings thereon). The election to receive payment of a Plan
Year’s deferrals (and earnings thereon) at termination is irrevocable.

 

10

--------------------------------------------------------------------------------


 

7.2                                 Distribution due to Termination of
Employment or Long-Term Disability.

 

(a)                                  Normal Form of Distribution. Subject to
Subsection 7.3(b) below, in the event that a Participant’s employment terminates
for any reason or the Participant has a Disability, then the Participant’s
Distributable Amount shall normally be paid to the Participant (and after the
Participant’s death to his or her Beneficiary or Beneficiaries) in a cash lump
sum payment payable on his or her Payment Commencement Date.

 

(b)                                 Optional Forms of Distribution.

 

(1)           A Participant may, in lieu of a lump sum distribution specified in
Subsection 7.2(a) above, elect any of the following optional forms of
distribution (subject to Subsection 7.2(c) below):

 

Form(s) of Distribution

 

12 quarterly installments

20 quarterly installments

40 quarterly installments

60 quarterly installments

 

If a Participant is eligible for and elects installment payments, then the
substantially equal quarterly installments shall begin on the Participant’s
Payment Commencement Date. Notwithstanding the foregoing, if the Participant’s
Distributable Amount becomes Five Thousand Dollars ($5,000) or less, the
Distributable Amount shall automatically be distributed in the form of a cash
lump sum as soon as reasonably practicable.

 

(2)           Upon a Participant’s termination of employment for any reason, all
of his or her distribution elections for a Plan Year will be cancelled in favor
of the most recent termination distribution election for that Plan Year,
provided that such election was made at least one (1) year prior to the
Participant’s termination; otherwise, the most recent distribution election made
by the Participant one (1) or more years prior to the date of his or her
termination shall govern.

 

(c)                                  Distribution Elections.

 

(1)           A Participant may make such distribution election by completing a
form approved by and filed with the Committee by the established enrollment
deadline (or such other period as the Committee may establish from time to time)
of the date the Eligible Employee first becomes a Participant. A Participant may
change his or her form of distribution under this Section provided that he or
she files the change with the Committee at least one (1) year prior to his or
her Payment Commencement Date.

 

(2)           Notwithstanding the foregoing, if the Participant’s total
Distributable Amount is Fifty Thousand Dollars ($50,000) or less as of the
Payment Commencement Date, the Distributable Amount shall automatically be
distributed in the form of a cash lump sum on the Participant’s Payment
Commencement Date.

 

11

--------------------------------------------------------------------------------


 

(3)           If the Participant’s Distributable Amount is paid in installments,
then the Participant’s Account shall continue to be credited with earnings
pursuant to Subsection 4.1(c) and the installment amount shall be adjusted
annually to reflect gains and losses until all amounts credited to his or her
Account under the Plan have been distributed.

 

(4)           Amounts payable pursuant to this Section shall be subject to the
limitation on payout under Section 7.5.

 

(d)                                 Death while Receiving Benefits. If the
Participant dies prior to receiving any or all of his or her Account, such
Participant’s Distributable Amount shall be paid to his or her Beneficiary or
Beneficiaries in a cash lump sum payment including all vested and unvested
Company Contributions.

 

7.3                                 Scheduled and Unscheduled In-Service
Withdrawals.

 

(a)                                  Scheduled In-Service Withdrawals. A
Participant may, in connection with his or her Compensation deferral election
for a Plan Year, specify a withdrawal (a “Scheduled In-Service Withdrawal”) of
all of his or her Account attributable to Compensation deferred for such Plan
Year, including any amounts credited with respect to such deferrals pursuant to
Subsection 4.1(d), subject to the following restrictions:

 

(1)           A Participant’s Scheduled In-Service Withdrawal election must
specify a Scheduled In-Service Withdrawal date that is at least two (2) years
beyond the end of the deferral Plan Year to which such election applies. A
Participant may amend or postpone to a later future year his or her Scheduled
In-Service Withdrawal election (including, without limitation, the form and/or
timing of the distribution); provided, however, such amendment or postponement
(i) occurs with at least one (1) year’s advance notice thereof, and (ii) the
newly elected In-Service Withdrawal date is at least two (2) years from the date
of such amendment or postponement and at least two (2) years beyond the end of
the deferral Plan Year to which the original election applied.

 

(2)           The election to take a Scheduled In-Service Withdrawal shall be
made by completing a form approved by and flied with the Committee.

 

(3)           The amount payable to a Participant in connection with a Scheduled
In-Service Withdrawal shall in all cases be one hundred percent (100%) of the
Compensation deferred for the Plan Year with respect to which the election
applies, together with any earnings credited to such amount pursuant to
Subsection 4.1(c), determined as of the end of the calendar month preceding the
month of the Scheduled In-Service Withdrawal date.

 

(4)           Subject to Section 7.5, payment of a Scheduled In-Service
Withdrawal shall be made in either a single lump sum or in annual installments
over a two (2), three (3), four (4) or five (5)-year period (as elected by the
Participant); provided, however, that if a Participant’s total Distributable
Amount for a Scheduled In-Service Withdrawal is Twenty-Five Thousand Dollars
($25,000) or less as of the Payment Commencement Date, the Distributable Amount
will be in the form of a single

 

12

--------------------------------------------------------------------------------


 

lump sum. Lump sum distributions shall be paid in January of the year specified
on the election form. Annual installment distributions shall commence in
January of the year specified on the election form, and shall continue to be
paid as soon as administratively practicable following the end of the calendar
year for the duration elected on the election form.

 

(5)           A Participant’s Scheduled In-Service Withdrawal election shall
become void and of no effect upon termination of the Participant’s employment
with the Company or a Participating Company for any reason before the
Participant’s Scheduled In-Service Withdrawal date. In such event, the
distribution provisions of Section 7.2 shall apply. A Participant shall not be
deemed to have terminated employment with the Company if the Participant
transfers employment from one Participating Company and becomes employed by
another Participating Company without any intervening employment.

 

(b)                                 Unscheduled In-Service Withdrawals.
Participants may submit a request to withdraw amounts from their Accounts
attributable to Compensation deferrals prior to termination of employment with
the Company or a Participating Company (an “Unscheduled In-Service Withdrawal”).
A Participant shall not be deemed to have terminated employment with the Company
if the Participant transfers employment from one Participating Company and
becomes employed by another Participating Company without any intervening
employment. Upon receiving an Unscheduled In-Service Withdrawal request, the
Committee shall authorize such Unscheduled In-Service Withdrawal subject to the
following restrictions:

 

(1)           The election to take an Unscheduled In-Service Withdrawal shall be
made by submitting the appropriate documents in a form satisfactory to the
Committee.

 

(2)           The amount payable to a Participant in connection with an
Unscheduled In-Service Withdrawal shall equal ninety percent (90%) of the
requested amount and, accordingly, shall not exceed ninety percent (90%) of the
Distributable Amount. An Unscheduled In-Service Withdrawal amount (the
“In-Service Withdrawal Amount”) shall be a minimum of the lesser of (i) $5,000
or (ii) 90% of the Participant’s Distributable Amount. Notwithstanding the
foregoing, the Unscheduled In-Service Withdrawal Amount and the amount forfeited
as a result of such withdrawal shall not include any amounts attributable to
Company Contributions (and earnings thereon). The Unscheduled In-Service
Withdrawal Amount shall be calculated as of the end of the calendar month
immediately preceding the month in which the Unscheduled In-Service Withdrawal
is made. The Unscheduled In-Service Withdrawal Amount (and not the forfeited
amount) shall be subject to all applicable federal and state income taxes.

 

(3)           If a Participant receives an Unscheduled In-Service Withdrawal,
the remaining portion of the requested Amount, as applicable (i.e., ten percent
(10%) of such amount), shall be permanently forfeited and the Company shall have
no obligation to the Participant or his or her Beneficiary or Beneficiaries with
respect to such forfeited amount.

 

13

--------------------------------------------------------------------------------


 

(4)           If a Participant receives an Unscheduled In-Service Withdrawal,
the Participant shall be ineligible to participate in the Plan for the balance
of the Plan Year in which the Unscheduled In-Service Withdrawal occurs and all
of the following Plan Year.

 

(5)           An Unscheduled In-Service Withdrawal of the Participant’s
Distributable Amount pursuant to this Section shall be made pro rata from his or
her assumed investments according to the balances in such investments. Subject
to the foregoing and subject to the Committee’s approval, payment of any amount
with respect to which a Participant has filed a request under this Section shall
be made in a single cash lump sum as soon as administratively practicable after
the Unscheduled In-Service Withdrawal election is approved.

 

7.4                                 Unforeseeable Emergency.

 

(a)                                  Triggering an Unforeseeable Emergency. The
Committee may, in its sole and absolute discretion, accelerate the date of
distribution of a Participant’s Account due to an unforeseeable emergency at any
time without penalty. An unforeseeable emergency withdrawal may be granted only
for an unforeseeable, severe financial condition resulting from (1) a sudden and
unexpected illness or accident of the Participant or his or her dependent (as
defined in Code Section 152(a)); (2) loss of the Participant’s property due to
casualty; or (3) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but which
may not be relieved through other available resources of the Participant, as
determined by the Committee, in its sole and absolute discretion. If a
Participant receives a distribution pursuant to this Section, the Participant
shall be ineligible to participate in the Plan for the balance of the Plan Year
in which the distribution occurs and all of the following Plan Year.

 

(b)                                 Distribution Attributable to an
Unforeseeable Emergency. Unless the Committee, in its sole and absolute
discretion, determines otherwise, distribution pursuant to this Section of less
than the Participant’s entire interest in the Plan shall be made pro rata from
his or her assumed investments according to the balances in such investments.
Subject to the foregoing, payment of any amount with respect to which a
Participant has filed a request under this Section shall be made in a single
cash lump sum as soon as administratively practicable after the Committee
approves the Participant’s request.

 

7.5                                 Section 162(m) Limitation. If the Committee
determines in good faith that there is a reasonable likelihood that all or any
portion of any payment of benefits under this Article VII to a Participant would
not be deductible for federal income tax purposes by the Company or a
Participating Company, as applicable, because of a limitation on the total
amount of the Participant’s deductible compensation from the Company or a
Participating Company, as applicable, including any other such compensation
already paid to the Participant earlier in the same fiscal year of the Company
or a Participating Company, as applicable, the following shall apply:

 

14

--------------------------------------------------------------------------------


 

(a)           Payment of the non-deductible amount shall be deferred until the
first day of the following fiscal year of the Company or a Participating
Company, as applicable;

 

(b)           If the amount deferred under Subsection 7.5(a) above would exceed
the limitation of the total amount of the Participant’s deductible compensation
from the Company or a Participating Company, as applicable, for the following
fiscal year, the excess shall be deferred to the first day of the succeeding
fiscal year in which the deductibility of compensation paid or payable to the
Participant will not be so limited, subject to Subsection 7.5(c) below;

 

(c)           In no event shall any payment be deferred under this Section more
than three (3) years from the date scheduled for payment under this Article VII;
and

 

(d)           Adjustment for earnings shall continue to be applied under
Subsection 4.1(d) during the period of deferral under this Section.

 

7.6                                 Inability to Locate Participant. In the
event that the Committee is unable to locate a Participant or Beneficiary within
two (2) years following the Participant’s Distribution Event, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit (calculated immediately prior to the forfeiture) shall be reinstated
without interest or earnings.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1                                 Committee. A Committee shall be appointed
by, and serve at the pleasure of, the Board of the Company. The number of
members comprising the Committee shall be determined by the Board of the
Company, which may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the Board
of the Company. The Board of the Company may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board of the
Company.

 

8.2                                 Committee Action. The Committee shall act at
meetings by affirmative vote of a majority of the members of the Committee. Any
action permitted to be taken at a meeting may be taken without a meeting if a
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. A
member of the Committee shall not vote or act upon any matter that relates
solely to himself or herself as a Participant. The chairman or any other member
or members of the Committee designated by the chairman may execute any
certificate or other written direction on behalf of the Committee.

 

8.3                                 Powers and Duties of the Committee.

 

(a)           The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general

 

15

--------------------------------------------------------------------------------


 

administration of the Plan and shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

(1)           To select the funds to be the Funds in accordance with Section 3.3
hereof;

 

(2)           To construe and interpret the terms and provisions of this Plan;

 

(3)           To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;

 

(4)           To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;

 

(5)           To maintain all records that may be necessary for the
administration of the Plan;

 

(6)           To provide for the disclosure of all information, and the filing
or provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

(7)           To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

 

(8)           To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe;

 

(9)           To designate the subsidiaries and/or Participating Companies that
will participate in the Plan; and

 

(10)         To amend, modify or suspend the Trust, subject to the terms and
conditions of the Trust Agreement.

 

8.4                                 Additional Powers of the Committee.
Effective January 1, 2001, in addition to the powers enumerated in Section 8.3,
the Committee shall have the following powers:

 

(a)                                  To establish and revise, from time to time,
the Charter governing the operation of the Committee, subject to the same
restrictions under Section 9.4 applicable to the Committee’s authority to amend
the Plan;

 

(b)                                 To elect successor members to the Committee,
when any other individual ceases to be a member of the Committee; and

 

(c)                                  To perform all other acts deemed by the
members of the Committee to be necessary or appropriate for the execution of
their duties as members of the Committee.

 

16

--------------------------------------------------------------------------------


 

8.5                                 Construction and Interpretation. The
Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company, any
Participating Company, and any Participant or Beneficiary.

 

8.6                                 Information. To enable the Committee to
perform its functions, the Company and each Participating Company, as
applicable, shall supply full and timely information to the Committee on all
matters relating to the Compensation of all Participants, their death or other
cause of termination, and such other pertinent facts as the Committee may
reasonably require.

 

8.7                                 Compensation, Expenses and Indemnity.

 

(a)           The members of the Committee shall serve without compensation for
their services hereunder.

 

(b)           The Committee is authorized at the expense of the Company and each
Participating Company, on a pro rata basis based on the total number of
Participants (if elected by the Company) to employ such legal counsel as it may
deem advisable to assist in the performance of its duties hereunder. Expenses
and fees in connection with the administration of the Plan shall be paid by the
Company and each Participating Company.

 

(c)           To the extent permitted by applicable state law, the Company and
each Participating Company, on a pro rata basis, based on the total number of
Participants shall indemnify and save harmless the Committee and each member
thereof, the Boards and any delegate of the Committee who is an employee of the
Company and each Participating Company based on total number of Participants
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct or gross negligence.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or a Participating Company or provided
by the Company or a Participating Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.

 

8.8                                 Quarterly Statements. Under procedures
established by the Committee, a Participant shall receive a statement with
respect to such Participant’s Account at least quarterly.

 

ARTICLE IX

 

CLAIMS PROCEDURE

 

9.1                                 Claim for Benefits.  Any claim for benefits
under this Plan must be submitted in writing to the Committee no later than 90
days after the date on which the event that caused the claim to arise occurred
.  If a claim for benefits is wholly or partially denied, the Committee, or its
delegate, shall so notify the claimant within 90 days after receipt of the
claim.  If the Committee determines that an extension is necessary, the
Committee will notify the claimant within the initial 90-day period that the
Committee needs up to an additional 90 days to review

 

17

--------------------------------------------------------------------------------


 

the claim.  In the case of a claim for disability benefits, the Committee shall
notify the claimant within 45 days after the claim is received unless the
Committee determines that an extension of time for processing is required due to
matters beyond the control of the Plan, in which case written notice of the
extension shall be furnished to the claimant prior to termination of the
original 45-day period.  Such extension shall not exceed 30 days from the end of
the initial period.  If, prior to the end of the first 30-day extension period,
the Committee determines that, due to matters beyond the control of the Plan, an
additional extension of time for processing is required, written notice of a
second 30-day extension shall be furnished to the claimant prior to termination
of the first 30-day extension.

 

9.2           Notice of Denial.  The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall contain (a) the
specific reason or reasons for denial of the claim, (b) specific references to
the pertinent Plan provisions upon which the denial is based, (c) a description
of any additional material or information necessary to perfect the claim
together with an explanation of why such material or information is necessary
and (d) an explanation of the claims review procedure and time limits, including
a statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.  In the
case of a claim for disability benefits, the notification shall also advise the
claimant whether the Committee’s denial relied upon any specific rule,
guideline, protocol or scientific or clinical judgment.  The decision or action
of the Committee shall be final, conclusive and binding on all persons having
any interest in the Plan, unless a written appeal is filed as provided in
Section 10.3 hereof.

 

9.3           Review of Claim.  Within 60 days after the receipt by the claimant
of notice of denial of a claim, the claimant may (a) file a request with the
Committee that it conduct a full and fair review of the denial of the claim,
(b) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits, and (c) submit questions and comments to the Committee in writing.

 

9.4           Decision After Review.  Within 60 days after the receipt of a
request for review under Section 10.3, the Committee, or its delegate, shall
deliver to the claimant a written decision with respect to the claim, except
that if there are special circumstances which require more time for processing,
the 60-day period shall be extended to 120 days upon notice to that effect to
the claimant.  The decision shall be written in a manner calculated to be
understood by the claimant and shall (a) include the specific reason or reasons
for the decision, (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based, (c) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits, and (d) a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA.  In the case of a claim for disability
benefits, the notice shall set forth:  (1) whether the Committee’s denial relied
upon any specific rule, guideline, protocol or scientific or clinical judgment;
and (2) the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation.  One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

18

--------------------------------------------------------------------------------


 

9.5           Legal Action.  A claimant may not bring any legal action relating
to a claim for benefits under the Plan unless and until the claimant has
followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.

 

9.6           Discretion of the Committee.  All interpretations, determinations
and decisions of the Committee, or its delegate, with respect to any claim shall
be made in its sole discretion, and shall be final and conclusive.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1         Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interests in any specific property or assets of the Company or a
Participating Company. No assets of the Company or a Participating Company shall
be held in any way as collateral security for the fulfilling of the obligations
of the Company or a Participating Company under this Plan. Any and all of the
assets of the Company and the Participating Companies shall be, and remain, the
general unpledged, unrestricted assets of the Company and the Participating
Companies. The obligation of the Company and each Participating Company under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors.

 

10.2         Restriction Against Assignment. The Company and each Participating
Company shall pay all amounts payable hereunder only to the person or persons
designated by the Plan and not to any other person or corporation. No part of a
Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its sole and absolute discretion, may cancel such distribution
or payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Committee shall
direct.

 

10.3         Withholding. There shall be deducted from each payment made under
the Plan, all taxes that are required to be withheld by the Company or each
Participating Company, as applicable, in respect to such payment. The Company or
each Participating Company, as applicable, shall have the right to reduce any
payment by the amount of cash sufficient to provide the amount of said taxes.

 

10.4         Amendment, Modification, Suspension or Termination. The Plan was
amended so that notwithstanding any other provision of this Plan to the
contrary, on and after February 2,

 

19

--------------------------------------------------------------------------------


 

2001, Seagate US LLC shall continue to be the sponsor of the Plan, but the Board
of Directors of New SAC, a Cayman Islands Limited Company (“New SAC”) shall
replace Seagate US LLC as the entity that has the power to amend and terminate
the Plan and appoint members of the Committee. Furthermore, the Board of
Directors hereby delegates to the Committee the authority to adopt and execute
any amendment to the Plan that the Board of New SAC could otherwise adopt under
the provisions of this Section 9.4; provided that any such amendment (1) does
not abridge the power of the Board of Directors of New SAC to amend the Plan or
the Charter of the Committee (including any amendment of the Plan or Charter
that such Board intends to supersede any amendment of the Committee) or to
appoint or remove members of the Committee, and (2) does not significantly
increase the benefits payable to members of the Committee, except in their
capacity as members of a broad class of employees for whom benefits are being
increased. Any such amendment shall be stated in an instrument in writing,
executed in the same manner as the Plan.

 

The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Account, provided that a termination or suspension of the Plan or any Plan
amendment or modification that will significantly increase costs to the Company
shall be approved by the Board. In the event that this Plan is terminated, the
timing of the disposition of the amounts credited to a Participant’s Account
shall occur in accordance with Section 7.2, subject to earlier distribution at
the discretion of the Committee.

 

10.5         Governing Law. This Plan shall be construed, governed and
administered in accordance with the internal substantive laws of the State of
California (other than the choice of law principles) to the extent not
pre-empted by applicable federal law (such as the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)).

 

10.6         Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee, the Company and each Participating Company. The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

10.7         Payments on Behalf of Persons under Incapacity. In the event that
any amount becomes payable under the Plan to a person who, in the sole judgment
of the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the Committee,
the Company and each Participating Company.

 

10.8         No Employment Rights. Participation in this Plan shall not confer
upon any person any right to be employed by the Company or any Participating
Company or any other right not expressly provided hereunder.

 

20

--------------------------------------------------------------------------------


 

10.9         Headings, etc. Not Part of Agreement. Headings and subheadings in
this Plan are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof.

 

10.10       Liability Between Company and Participating Companies. The Company
and each Participating Company shall each be solely liable for liabilities
relating to, resulting from and arising out of its own Employees’ or Directors’
participation in the Plan.

 

IN WITNESS WHEREOF, the Seagate Benefits Administrative Committee, by its duly
authorized officer, has executed this restated Plan as of December 21, 2009.

 

 

SEAGATE BENEFITS ADMINISTRATIVE COMMITTEE

 

 

 

By:

/s/ JOY NYBERG

 

Title: Vice President Compensation and Benefits

 

21

--------------------------------------------------------------------------------


 

EXHIBIT “A”
PARTICIPATING COMPANIES

 

Seagate Technology (US) Holdings, Inc.

 

XIOtech Corporation, until December 31, 2002

 

Seagate Technology LLC

 

Seagate Technology Investment Holdings LLC

 

Seagate RSS LLC

 

Seagate Removable Storage Solutions (US) Holdings, Inc.

 

Seagate Removable Storage Solutions LLC

 

i

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

MAXTOR CORPORATION EXECUTIVE
DEFERRED COMPENSATION PLAN

 

ii

--------------------------------------------------------------------------------